Citation Nr: 0512365	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
back scar, due to a shell fragment wound, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966, to include service in Vietnam where he was awarded the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee that denied an increased rating for 
residuals of a shell fragment wound scar of the low back.  In 
August 2003, a 10 percent rating was assigned by the RO for 
the back scar residuals, effective back to the date of the 
claim.  However, the fact remains that an even higher rating 
can be assigned; hence, the grant of less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of a higher evaluation for the veteran's back scar 
remains in appellate status.

This case was previously before the Board in April 2004 and 
remanded for additional development and adjudication.


FINDING OF FACT

The veteran's service-connected residuals of a back scar 
secondary to shell fragment wound are manifested by 
subjective complaints of pain, which, at most, limits flexion 
to 45 degrees.  More than moderate limitation of motion is 
not shown.  Neurological findings have not been shown.  
Incapacitation has not been shown.


CONCLUSION OF LAW

The criteria for a 20 percent rating for the service-
connected residuals scar of the back, due to shell fragment 
wound have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to 
and on August 30, 2002) and 38 C.F.R. § 4.71, Diagnostic Code 
5292 (effective prior to September 26, 2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In May 2002, the veteran filed a claim for increased 
evaluation for the back scar.  A rating action in September 
2002 denied the claim.  The veteran filed a timely appeal.  
In August 2003, the RO assigned a 10 percent evaluation for 
the scar.  In an April 2004 letter, the RO informed the 
veteran of the requirements of VCAA.  In a supplemental 
statement of the case, issued in February 2005, he was 
provided with the applicable law and regulations regarding 
VCAA.  Thus, VA has complied with the requirements of VCAA.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2004), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).

Factual Background

Service medical records show the veteran sustained a shrapnel 
wound to the back in February 1966.  The wound was sutured 
and, about ten days later, he was seen for a dressing change, 
where it was noted the sutures had weakened and broken open 
due to extreme diaphoresis and exercise.  A one-inch 
circumference crater, 6 mm deep, was revealed.  He was placed 
on light duty, with instructions to perform no bending or 
extreme stretching.  By the end of February 1966, the wound 
was healing well, with no infection.

During the veteran's initial post-service VA examination, 
dated in July 1967, a somewhat depressed cicatrix was shown 
on the left side of the back.  The scar was transversely 
placed and described as oval, two inches long, and one-inch 
across.  It was smooth and had some depression in the 
vicinity of the scar, which the examiner offered was 
suggestive of residuals of subcutaneous tissue loss.  The 
location was described as at the level of L1-2, just lateral 
to the left paravertebral.  On examination, there was full 
range of motion of the back, with some pulling in the back on 
forward flexion.

In connection with his claim for increase in May 2002, the 
veteran underwent VA examination in June 2002.  His primary 
complaint was of discomfort in the lower back.  There was no 
evidence of any definite functional limitations.  Examination 
of the back revealed a well healed 4-centimeter scar in the 
left paravertebral region of the mid lumbar area, which was 
nontender and nonadherent.  There was no underlying defect.  
On range of motion, flexion was to 75 degrees, extension was 
to 25 degrees, and lateral bending to 20 degrees bilaterally.  
X-rays showed evidence of degenerative disc disease at L3-4 
and L4-5.  

The veteran appeared at a Travel Board hearing held at the RO 
in April 2003 and provided testimony regarding his perception 
of a worsening of his back scar residuals, which required 
pain medication and muscle relaxers for muscle spasms.  

During VA examination in June 2003, range of motion testing 
revealed the veteran was able to forward flex to within 13 
inches of the floor.  Further flexion beyond that caused him 
pulling sensations in his left paraspinal muscles.  Extension 
was to 10 degrees with pain.  He was able to rotate to about 
60 degrees bilaterally, with some tightness on the right 
side.  The examiner noted the healed wound over the left 
paraspinal musculature at the L2 level.  There was also a 
small defect in the erector spinae muscle at this level, 
however this area was essentially nontender to palpation.  
There was no paraspinal muscular spasm.  With hip flexion and 
forward flexion the veteran reported pulling sensation in his 
back, due to the scarring from the wound.  There were no 
neurological symptoms.  The spine was nontender to palpation.  

During VA examination in May 2004, the examiner noted his 
review of the claims folder.  The veteran reported 
significant pulling in his paraspinal muscles on the left 
secondary to his scar.  He was able to perform all activities 
of daily living and hygiene and walked without difficulty.  
He did not have any specific flare-ups.  The scar was 
described as well healed with a small 0.5 centimeter depth 
defect in the muscle.  The scar was not accessibly adherent 
to the muscle, but was slightly adherent, which was expected 
with any scar of that depth.  The veteran was able to forward 
flex to 100 degrees and extend to 20 degrees.  He was tender 
to palpation around his scar in the left paraspinal muscle at 
the thoracolumbar junction.  He had no pain in the lumbar 
spine.  Neurological examination was essentially normal.  

On VA examination in September 2004, the clinical findings 
remained essentially the same.  The scar was nonadherent to 
the skin but was mildly tender to palpation.  There was no 
evidence of palpable muscle spasm.  He had symmetric motion 
in both his left and right side.  He was able to forward flex 
to 100 degrees, extend to 20 degrees, side bend to 20 degrees 
and rotate to 45 degrees.  The clinical assessment was 
muscular lumbar pain with no neurologic sequelae.  The 
examiner noted there was some evidence of arthritis, but that 
it was not related to the shrapnel injury.  

During VA neurological examination in November 2004, there 
was no obvious deformity of the spine.  Forward flexion at 
the hips and lumbar spine was to 45 degrees.  Hip flexion was 
full bilaterally, although hip flexion and hip rotation on 
the left were accompanied by pain felt as pulling of the 
paraspinal muscles in the back.  The clinical impression was 
muscle spasm and musculoskeletal pain related to left lower 
thoracic or upper lumbar paraspinal shrapnel wound.  
Symptomatically this has worsened in recent years and has 
required additional treatment measures including medications 
and chiropractic/physical therapy type treatments.  There was 
no neurological deficit related to the wound.  

Also of record is a medical opinion from the veteran's 
treating chiropractor dated in November 2004.  He noted that 
the veteran reported an increase in frequency and intensity 
of dorsal/lumbar erectors with muscle and spine pain.  The 
veteran was restricted in activities that involved forward 
flexion and lifting, which produced muscle spasms of the 
damage erector muscles, which in turn caused rotational 
torque on the spine.  The resulting pain and inflammation of 
the spinal facet could last from hours to days, depending on 
the types and amounts of activity.  

Analysis

A maximum 10 percent rating has been assigned for the 
veteran's back scar, which is superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  However, scars may also be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  By regulatory amendment, 
effective August 30, 2002, changes were made to the schedular 
criteria for evaluating diseases of the skin, including 
scars.

Likewise, the criteria for limitation of motion of the lumbar 
spine were changed.  38 C.F.R. § 4.71, Diagnostic Code 5292.  
By regulatory amendment effective September 23, 2002, changes 
were made to the schedular criteria for evaluating 
intervertebral disc syndrome.  Effective September 26, 2003, 
the criteria for evaluating a back disability were again 
revised.  

Therefore, adjudication of the claim of entitlement to an 
increased disability rating for the service-connected back 
scar, must include consideration of both the old and the new 
criteria.  The General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
an increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

The revision to 38 C.F.R. § 4.118 does not change Diagnostic 
Code 7805.  With respect to this code, the revised regulation 
merely makes clear what has heretofore been VA's practice, 
that it should be used to rate scars based on limitation of 
function where such is appropriate.

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  This change revises the spine criteria to 
"ensure that it uses current medical terminology and 
unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
In addition to renumbering the diagnostic codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities, with the possible exception of 
intervertebral disc syndrome (IVDS), are to be rated under.  
See also 67 Fed. Reg. 54,345 (August 22, 2002), effective 
September 23, 2002 ("Interim" IVDS regulations, providing 2 
prong test for evaluating IVDS based either on acute or 
chronic symptomatology picture, replaced by 68 Fed. Reg. 
51,454, providing different 2-prong test).  Because the 
veteran has not been diagnosed with IVDS, and because his 
neurological examinations were repeatedly negative, the 
interim regulations at 67 Fed. Reg. 54,345 are not for 
consideration in the instant case.

Prior to the regulatory changes, under Diagnostic Code 5292, 
slight limitation of motion of the lumbar spine warrants a 10 
percent rating and moderate limitation of motion warrants a 
20 percent rating.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a (2002).

Subsequently, effective September 26, 2003, under the revised 
criteria for spinal disabilities:
	With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

	Unfavorable ankylosis of the entire spine			
	100

	Unfavorable ankylosis of the entire thoracolumbar spine
	50

	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion 
	of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of 
	the entire thoracolumbar spine					40

	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable 
	ankylosis of the entire cervical spine			
	30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not 	greater than 60 degrees; or, forward 
flexion of the cervical spine greater 	than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of 	motion of the thoracolumbar spine not greater than 
120 degrees; or, the 	combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis				
				20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height								
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.
38 C.F.R. § 4.71a, General Rating formula for Diagnostic 
Codes 5235-5243.

During the course of the appeal, VA examinations consistently 
document complaints of pain and muscle spasms in the lumbar 
spine area with forward flexion.  While it has been reported 
that the veteran has no neurological sequelae it has been 
observed that he has limitation of motion of the lumbar 
spine.  Following a complete examination and review of the 
veteran's medical treatment records, the VA examiner in 
November 2004 noted range of motion on forward flexion to 45 
degrees.

Taken together, and giving the veteran the benefit of the 
doubt, such findings reasonably reflect that the veteran's 
over-all disability picture is more consistent with moderate 
limitation of motion and a 20 percent disability rating is 
warranted under the criteria in effect prior to September 23, 
2002.  See 38 C.F.R. §§ 3.102, 4.7, 4.71, Diagnostic Code 
5292 (2004).  Inasmuch as there is no indication of severe 
limitation of motion, there is no a basis for a higher 
schedular disability rating.  Assignment of such an 
evaluation also adequately compensates the veteran for any 
functional loss in addition to that objectively shown with 
increased activity and/or during flare-ups.  See also 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).



ORDER

Entitlement to a 20 percent evaluation for residuals of a 
back scar, due to a shell fragment wound is granted, based on 
the evidence of record, subject to the law and regulations 
governing the award of monetary benefits.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


